    8:19-cv-00422-RGK Doc # 37 Filed: 09/01/21 Page 1 of 1 - Page ID # 1835




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

CHARLES P.,                                                   8:19CV422

                     Plaintiff,
                                                             JUDGMENT
       vs.

KILOLO KIJAKAZI, Acting
Commissioner of Social Security,

                     Defendant.


      Pursuant to the Memorandum and Order filed this date, Plaintiff is awarded
$7,998.75 in attorney fees pursuant to 42 U.S.C. § 406(b), which shall be paid from
the twenty-five percent of Plaintiff’s past-due benefits that is being held by the Social
Security Administration for direct payment to counsel of an authorized attorney fee.
      Dated this 1st day of September, 2021.
                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge
